Citation Nr: 9927927	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-11 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for major depression as 
secondary to the veteran's service connected right shoulder 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's major depression to his service connected right 
shoulder disability.

2.  The veteran fails to meet the percentage schedular 
requirements for a total disability rating and there is no 
objective evidence that the veteran is unable to sustain or 
maintain gainful employment due to his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for major depression secondary to the service-connected right 
shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Major Depression

The veteran contends that he became depressed due to his 
ongoing problems with his right shoulder which caused 
problems for him at work.  He therefore argues that his 
depression is related to his service-connected right shoulder 
disability and should be service connected as well.

Where a disability is proximately due to or the result of a 
service-connected disease or injury, it also will be 
considered service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310 (1998).  Generally, in order to establish 
service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991).  

In making a claim for service connection, however, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

Claims of secondary service connection must also be well 
grounded.  See Libertine v. Brown, 9 Vet. App. 521 (1996).  
Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Id. At 522.  A well grounded 
claim must satisfy three criteria: 1) a medical diagnosis of 
a current disability; 2) medical, or in certain 
circumstances, lay evidence of an in-service occurrence or 
aggravation of a disease or injury; and 3) 

medical evidence of a nexus between an in-service disease or 
injury and the current disability.  See Epps v. Gober, 126 
F.3d 1464 (1997).

The veteran's service medical records are devoid of 
complaint, treatment or diagnosis of Major Depression.

The veteran was hospitalized for Major Depression with 
agitation in August 1990.  At that time, the past history of 
dislocated right shoulder was noted, but the veteran's 
history consisted mainly of his problems with his supervisor 
at work.  In fact, the veteran admitted to increasing 
homicidal thoughts and frequent rumination about his 
supervisor.  The veteran had visualized himself killing the 
supervisor.  

At a personal hearing before a Hearing Officer at the RO in 
October 1994, the veteran testified that his shoulder 
disability led to restrictions at work and that this 
continuing restriction led to confrontations with his direct 
supervisor.  This relationship deteriorated and the veteran 
was not allowed to transfer to another position at his place 
of employment, the United States Post Office.  The ongoing 
hostility led to homicidal ideation on the veteran's part and 
he subsequently admitted himself to a hospital for treatment 
of the psychiatric disorder.

The medical evidence in the veteran's claims file mostly 
concerns his ongoing difficulties with his right shoulder and 
VA outpatient records confirm the pain and repetitive stress 
associated with his shoulder disability.  Orthopedic notes 
from November 1994, for instance, show findings suggestive of 
a small tear in the subscapularis muscle and tendon.  
However, these outpatient treatment notes do not relate this 
disorder with any psychological disorder.

The veteran underwent a VA psychological examination in 
August 1997.  He was diagnosed with recurrent major 
depression, mild, without psychotic features.  The examiner 
opined that since he did not know of a direct physiological 
mechanism between the service connected shoulder condition 
and Major Depression, he did not 

diagnose a mood disorder due to a general medical condition.  
He also noted that, listening to the veteran, he did not hear 
emphasis of the shoulder disability (pain, change in self-
image) as much as on the malevolence by a supervisor as a 
causal element of the veteran's emotional distress.

The veteran underwent a VA orthopedic examination in October 
1997 where he was diagnosed with a right shoulder disability, 
status post-reconstructive surgery.  The examiner further 
noted that due to the type of shoulder surgery and the degree 
of pain at the examination, it was unlikely that the veteran 
could return to his previous job at the post office or do any 
job involving extensive/repetitive use of the right shoulder.  

Based on the evidence of record, the Board finds that there 
is no medical evidence of a link between the veteran's major 
depression and his service-connected right shoulder 
disability.  While he has testified that there is such a link 
and that the shoulder disorder caused work stress, that, in 
turn, caused the depression, no competent medical opinion has 
been submitted to that effect.  The Board recognizes, as 
well, that the medical evidence does not relate the veteran's 
depression to any incident of active service.  The Board 
notes that where the issue is one of medical causation, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1991).  Since the record 
does not indicate that the veteran possesses the medical 
training and expertise necessary to render a cause of his 
disability, his lay statements alone cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection to be well grounded.  See Heuer v. Brown, 7 
Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993)).

Therefore, in the absence of such medical evidence, the claim 
is not well grounded and the Board must deny the veteran's 
claim of entitlement to service connection in this matter.  
Finally, the Board is unaware of any information in this 
matter that 

would put VA on notice that any additional relevant evidence 
may exist that, if obtained, would well ground the veteran's 
claim.  See generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for the benefit sought, and the reasons 
why the current claim has been denied.  Id.

II. TDIU

The veteran contends that he is unable to work due to his 
service-connected disabilities.  He specifically argues that 
his right shoulder disability keeps him from sustaining or 
maintaining gainful employment.

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.

In order to establish service connection for a total 
disability rating based upon individual unemployability due 
to service-connected disabilities, there must be impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  
In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993). Consideration 
may be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See §§ 3.341, 4.16, 4.19.

While the United States Code and the Code of Federal 
Regulations do not offer a definition of "substantially 
gainful employment," the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) has addressed this issue.  The Court noted 
that since the foregoing terms were ill-defined by the laws 
and regulations pertaining to the VA, much could be learned 
from the decisions of the United States Circuit Courts of 
Appeals which had considered the question of whether a Social 
Security disability claimant was able to engage in 
"substantial gainful activity."  In Moore v. Derwinski, 1 
Vet.App. 356, 359 (1991), the Court noted in particular the 
following standard announced by the 8th Circuit in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not 
be a total 'basket case' before the 
courts find that there is an inability 
to engage in substantial gainful 
activity.  The question must be looked 
at in a practical manner, and mere 
theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

VA regulation provides that a total disability rating for 
compensation may be assigned as follows:

where the schedular rating is less than 
total, when the disabled person is, in 
the judgment of the rating agency, unable 
to secure or follow a substantially 
gainful occupation as the result of 
service-connected disabilities: Provided 
that, if there is only one such 
disability, this disability shall be 
ratable at 60 percent or more, and that, 
if there are two or more disabilities, 
there shall be at least one disability 
ratable at 40 percent or more, and 
sufficient additional disability to bring 
the combined rating to 70 percent or 
more.  

38 C.F.R. § 4.16(a).

In this case, it is clear that the veteran does not meet the 
percentage requirements for consideration of a total 
evaluation under 38 C.F.R. § 4.16(a).  He is service 
connected for only two disabilities at this time.  Service 
connection for the right shoulder disability has been 
established with a 40 percent evaluation assigned.  Service 
connection for residuals of a forehead scar has been 
established with a noncompensable evaluation assigned.  He 
thus has a combined schedular evaluation of 40 percent, well 
below the requirements set forth in the regulations.

However, a total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
As noted, the veteran contends that he is unable to obtain or 
maintain any type of substantially gainful employment, due to 
his service-connected disabilities, primarily his shoulder 
disability.  There is no evidence, however, which supports 
this contention.  On the veteran's claim form, he provided 
that he had last worked in 1994 at the Post Office and that 
he had completed two years of college.  The form also 
indicated that the veteran had attempted to obtain employment 
at ALDI Grocery Store and Radio Shack in July 1996.  

Records from Post Office physicians dated February 1989 show 
that the veteran was fit for duty but he represented a 
moderate risk of recurrent right shoulder problems.  In 
February 1991 the post office found that the veteran was not 
likely to ever be able to resume duties of a full carrier.  
The veteran's private physician, Thomas J. Fox, M. D., noted 
in 1994 that the veteran had restrictions concerning the use 
of his right shoulder, but that if these restrictions were 
followed, the veteran would probably be able to perform 
satisfactorily.  Finally, the examiner at an October 1997 VA 
examination stated that due to the type of surgery the 
veteran had and "the degree of pain he was in in the 
exam[ination], it is unlikely he will ever be able to return 
to his previous job or do any job involving 
extensive/repetitive use of the right shoulder."  In this 
case, there is no objective or independent evidence that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of service-connected 
disabilities.  There is evidence that he will likely not 
physically be able to do his former job as a full-time letter 
carrier, but the evidence does not provide an opinion that 
the veteran is unable to perform other work duties.  
Accordingly, the evidence does not show that the veteran is 
unemployable due to his service-connected disabilities.

Based on the foregoing, especially in the absence of any 
objective opinion of record, medical or otherwise, which 
relates that the veteran is unemployable due to his service-
connected disabilities, the Board concludes that his service-
connected disabilities, when evaluated in association with 
his educational attainment and occupational background, are 
not shown to preclude all kinds of substantially gainful 
employment.  Accordingly, he is not entitled to a total 
disability evaluation based on individual unemployability.


ORDER

Service connection for major depression secondary to the 
service-connected right shoulder disability is denied.

A total evaluation based on individual unemployability due to 
service connected disabilities is denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals


 

